Title: John Hartwell Cocke to James Madison, 25 May 1829
From: Cocke, John Hartwell
To: Madison, James


                        
                            
                                Dr. Sir,
                            
                            
                                
                                    Charlottesville
                                
                                25 May 1829
                            
                        
                         
                        After despatching my late letter to you from this place, Doctor Harrison put into my hands the within
                            Corrected list of deficient Numbers of the Thesaurus I therefore hasten to forward *it to prevent a mistake—I am Yours
                            respectfully
                        
                            
                                John H. Cocke Senr.
                            
                        
                    